United States Court of Appeals
                      For the First Circuit


No. 04-1012

              LINDA J. STEIR m/n/f of MARIKA STEIR,

                      Plaintiff, Appellant,

                                v.

                     GIRL SCOUTS OF THE USA;
                     SPAR & SPINDLE COUNCIL,

                      Defendant, Appellees.


                              ERRATA

     The opinion of this Court, issued on September 3, 2004, should

be amended as follows:

     On page 11, line 19, after the word “inexplicable,” a new

footnote is inserted as follows: “Present counsel of record did not

represent Marika during the pertinent proceedings discussed in this

opinion.”